DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talaber et al (US Patent 6261291B1).
Talaber discloses an orthopedic system (orthopedic implant assembly).  Specifically in regards to claim 18, Talaber discloses a bone plate (11), the bone plate (11) comprising a top and a bottom with apertures (13) therethrough; a non-continuous ring (12) positioned within each aperture (13) with the non-continuous ring (12) attached to the bone plate (11) in at least one point (connected once plate assembly is assembled) (Fig. 1-6; and Col. 4 lines 14-63).  A plurality of bone screws (14), the bone screws (14) comprising a head (24) and a shaft (23) with the head (24) having a diameter, and wherein the bone plate apertures (13) comprise a smaller diameter (diameter at 17) than the bone screw head (24); and wherein the non-continuous ring (12) has a diameter smaller than the diameter of the bone screw head (24), and wherein the diameter (diameter of 22) of the non-continuous ring (12) is smaller than the diameter of the apertures (13) (As can be seen in Fig. 3 and 5-6, the head 24 is larger than the opening 17 of bore 13, and the collar 12 has a passage 22 with a smaller diameter than the bore 13.) (Fig 3 and 5-6; and Col. 4 lines 14 to Col. 5 line 67).  Talaber also discloses wherein the diameter of non-continuous ring (12) expands as the bone screw (14) is passed through the non-continuous ring  (12) and returns to an unexpanded diameter after the bone screw (14) has passed through the non-continuous ring (12);  and wherein the non-continuous ring (12) is positioned on top of the bone screw (14) after the bone screw (14)  has passed through the non-continuous ring (12) (Fig. 3-6).
In regards to claim 20, Talaber discloses wherein the non-continuous ring (12) includes an angled slot (Fig. 2).


Claim(s) 18 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al (US Patent Pub. 20020151899A1).
Bailey discloses an orthopedic system (anterior cervical plating system).  Specifically in regards to claim 18, Bailey discloses a bone plate (12), the bone plate (12) comprising a top and a bottom with apertures (24,26) therethrough; a non-continuous ring (16) positioned within each aperture (24,26) with the non-continuous ring (16) attached to the bone plate (12) in at least one point (connected once plate assembly is assembled) (Fig. 1-4; and Para. [0032]-[0035]).  A plurality of bone screws (14), the bone screws (14) comprising a head (58) and a shaft (60) with the head (58) having a diameter, and wherein the bone plate apertures (24,26) comprise a smaller diameter (diameter that interact with 62 of 14) than the bone screw head (58); and wherein the non-continuous ring (16) has a diameter (diameter of opening in 72) smaller than the diameter of the bone screw head (58), and wherein the diameter (diameter of opening of 72) of the non-continuous ring (16) is smaller than the diameter of the apertures (24,26) (Fig 1-4 and 10; and Para. [0042]-[0046]).  Bailey also discloses wherein the diameter of non-continuous ring (16) expands as the bone screw (14) is passed through the non-continuous ring  (16) and returns to an unexpanded diameter after the bone screw (14) has passed through the non-continuous ring (16);  and wherein the non-continuous ring (16) is positioned on top of the bone screw (14) after the bone screw (14)  has passed through the non-continuous ring (16) (Fig. 4 and 10).
In regards to claim 19, Bailey discloses wherein the non-continuous ring (16) includes an vertical slot (Fig. 1-2 and 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause et al (US Patent Pub. 20040039387A1) in view of Richelsoph (US Patent 6017345).
Gause discloses an orthopedic system (system for stabilizing a portion of the spine).  Specifically in regards to claim 1, Gause discloses a bone plate (400), the bone plate (400) comprising a top (44) and a bottom (46) with bone screw apertures (70,71) and locking screw apertures (90) therethrough, the locking screw apertures (90) having threads (92) (Plate 400 is similar to plate 22 shown in Fig. 3-5 which is being used to describe the minute details however, plate 400 has more connections 32.) (Fig. 5, 9-10, and 16; and Pg. 7 Para. [0088], Pg. 3 Para. [0050], Pg. 4 Para. [0060] ad [0063]).  A plurality of bone screws (24), each of the bone screws (24) comprising a head (100) and a shaft (102); a plurality of locking screws (26 composed of 150,152), each of the locking screws (26) comprising a head (152 and 154), a shaft (156), threads (158) and a longitudinal axis (axis through center of 150) (Fig. 6 and 9-10, Page 4 Para. [0064] and Page 5 Par. [0068]-[0070]).  Gause discloses wherein the bone plate apertures (70,71) comprise a smaller diameter than the bone screw head (100); and wherein the threads (158) of the locking screw (26) mate with the threads (92) of the locking screw apertures (90) (As can be seen in Fig. 5, the portion 82 of openings 70,71 has a larger diameter than the cylindrical portion 80, and wherein the head 100 is complementary to the portion 82.  Therefore, the diameter of portion 82 in apertures 70,71 is smaller than the head 100.) (Fig. 9-10 and Fig. 5; Page 4 Para. [0062] and Page 4 Para. [0064] to Page 5 Para. [0065]).  However, Gause is silent as to the body of the locking screw having a variable diameter caused by slots in the shaft.
Richelsoph discloses an orthopedic system (spinal fixation plate).  Specifically in regards to claim 1, Richelsoph discloses a bone plate (12) having a locking device apertures (24) therethrough, and a plurality of locking devices (28)  wherein each of the locking devices (28) have a head (32) and a shaft (30,34); and wherein each of the locking devices (28) include a number of slots (36) that start at a first end (end with 36) of the locking devices (28) and extend through the shaft to adjacent the head (32) of the locking devices (28) (Fig. 1-2; and Col. 4 lines 28-67, Col. 5 lines 32-64). Richelsoph also discloses wherein diameter of the body of the locking device (28) is variable based on a radial inward force applied to the body of the locking devices (28) when inserting the locking devices (28) in the apertures (24) (Fig. 1-2; and Col. 5 lines 32-64).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the locking screws (26 composed of 150,152) of Gause by having the body of the screw have slots as taught in Richelsoph in order to have a screw in which the expansion of the branches of the body creates a larger diameter screw, which better resists pull-out from the inserted area.
In regards to claims 2-3, Gause discloses wherein the bone plate (400) is a cervical bone plate, or wherein the bone plate (400) is a lumbar bone plate (Page 2 Para. [0048]).
In regards to claim 6, Gause  in view of Richelsoph disclose a system as recited above.  Richelsoph further discloses wherein the locking devices (28) have a non-continuous cross section that is perpendicular to a longitudinal axis (axis through center of 28) of the shaft of the locking devices (28) (Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the locking screws (26 composed of 150,152) of Gause by having the body of the screw have slots as taught in Richelsoph in order to have a screw in which the expansion of the branches of the body creates a larger diameter screw, which better resists pull-out from the inserted area.
In regards to claims 7-9, Gause discloses wherein the bone plate (400) is configured to attach to two vertebrae, three vertebrae, or four or more vertebrae (As can be seen in Fig. 16, plate 400 can be attached to up to four levels of vertebra.) (Fig. 16 and Page 8 Para. [0088]).
In regards to claim 11, Gause discloses an orthopedic system (system for stabilizing a portion of the spine).  Specifically, Gause discloses a bone plate (400), the bone plate (400) comprising a top (44) and a bottom (46) with bone screw apertures (70,71) and locking screw apertures (90) therethrough, the locking screw apertures (90) having threads (92) (Plate 400 is similar to plate 22 shown in Fig. 3-5 which is being used to describe the minute details however, plate 400 has more connections 32.) (Fig. 5, 9-10, and 16; and Pg. 7 Para. [0088], Pg. 3 Para. [0050], Pg. 4 Para. [0060] ad [0063]).  A plurality of bone screws (24), each of the bone screws (24) comprising a head (100) and a shaft (102); a plurality of locking screws (26 composed of 150,152), each of the locking screws (26) comprising a head (152 and 154), a shaft (156), threads (158) and a longitudinal axis (axis through center of 150) (Fig. 6 and 9-10, Page 4 Para. [0064] and Page 5 Par. [0068]-[0070]).  Gause discloses wherein the bone plate apertures (70,71) comprise a smaller diameter than the bone screw head (100); and wherein the threads (158) of the locking screw (26) mate with the threads (92) of the locking screw apertures (90) (As can be seen in Fig. 5, the portion 82 of openings 70,71 has a larger diameter than the cylindrical portion 80, and wherein the head 100 is complementary to the portion 82.  Therefore, the diameter of portion 82 in apertures 70,71 is smaller than the head 100.) (Fig. 9-10 and Fig. 5; Page 4 Para. [0062] and Page 4 Para. [0064] to Page 5 Para. [0065]).  However, Gause is silent as to the body of the locking screw having a variable diameter caused by slots in the shaft.
Richelsoph discloses an orthopedic system (spinal fixation plate).  Specifically in regards to claim 11, Richelsoph discloses a bone plate (12) having a locking device apertures (24) therethrough, and a plurality of locking devices (28)  wherein each of the locking devices (28) have a head (32) and a shaft (30,34); and wherein each of the locking devices (28) include a number of slots (36) that start at a first end (end with 36) of the locking devices (28) and extend through the shaft to adjacent the head (32) of the locking devices (28) (Fig. 1-2; and Col. 4 lines 28-67, Col. 5 lines 32-64). Richelsoph also discloses wherein diameter of the body of the locking device (28) is variable based on a radial inward force applied to the body of the locking devices (28) when inserting the locking devices (28) in the apertures (24) (Fig. 1-2; and Col. 5 lines 32-64).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the locking screws (26 composed of 150,152) of Gause by having the body of the screw have slots as taught in Richelsoph in order to have a screw in which the expansion of the branches of the body creates a larger diameter screw, which better resists pull-out from the inserted area.
In regards to claim 13, Gause  in view of Richelsoph disclose a system as recited above.  Richelsoph further discloses wherein the locking devices (28) have a non-continuous cross section that is perpendicular to a longitudinal axis (axis through center of 28) of the shaft of the locking devices (28) (Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the locking screws (26 composed of 150,152) of Gause by having the body of the screw have slots as taught in Richelsoph in order to have a screw in which the expansion of the branches of the body creates a larger diameter screw, which better resists pull-out from the inserted area.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause in view of Richelsoph as applied to claim 1 above, and further in view of Jackson (US Patent Pub. 20020068938A1).
Gause in view of Richelsoph discloses an orthopedic system comprising a bone plate with apertures, a plurality of bone screws, and a plurality of locking screws.  However, the combination is silent as to the threads on the locking screw oriented towards the head at an angle of 10-20 degrees.
Jackson discloses an orthopedic system.  Specifically in regards to claim 4, Jackson discloses wherein the threads (40) of the locking screw (1) are oriented toward the head (16) of the locking screw (1) (Fig. 2-3; and Page 2 Para. [0007]; Page 3 Para. [0025]-[0026] and [0029]).  In regards to claim 5, Jackson discloses wherein the threads (40) are orientated at an angle of 10° to 20° (angle B) above a line perpendicular to the longitudinal axis of the locking screw (1) (Jackson discloses wherein the intersection 62 of the leading surface 60 with a plane passing through axis A is within the range of 3-40 degrees, and preferably within the range of 7-10 degrees.) (Fig. 3; and Page 3 Para. [0026]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the threads (158) locking screws (26) of Gause to be angled buttress threads as taught in Jackson in order to be able to handle extremely high axial thrusts in one direction.1


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause in view of Richelsoph as applied to claims 1 and 11, and further in view of Simonson (US Patent Pub. 20130072990A1).
Gause in view of Richelsoph discloses an orthopedic system comprising a bone plate with apertures, a plurality of bone screws, and a plurality of locking screws.  In regards to claims 10 and 12, Gause discloses bone screws (24) and locking screws (26) (Fig. 6, 9-10), and as can be seen in Fig. 10-12 the threads (158) of the fastener (150) extends into the bone (Fig. 10-12).  However, the combination is silent as to the threads on the locking screws is opposite the thread direction of the bone screws.
Simonson discloses in regards to claims 10 and 12, wherein a thread direction of the screws is opposite in thread direction of other screws (Simonson discloses that in reversing the thread, the present invention permits the left-handed screw to reuse a previously tapped cortical and cancellous bone hole.) (Fig. 4, Page 2 Para. [0019]-[0021] and abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the threads (158) locking screws (26) of Gause to be have some with reverse threads as taught in Simonson in order to be able to be able to reuse a previously tapped cortical and cancellous bone hole (abstract).


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gause in view of Richelsoph as applied to claim 13, and further in view of Leclair (US Patent Pub. 20040254581).
Gause in view of Richelsoph discloses an orthopedic system comprising a bone plate with apertures, a plurality of bone screws, and a plurality of locking screws.  However, they are silent as to the number of openings the shaft has.  In regards to claims 14-15, Leclair discloses a bone plate having an aperture therethrough and locking screws (20); and it further discloses wherein the cross section of the locking screws has three openings or four openings ( The furcated bone screw can be bifurcated, trifurcated, or have a number of radial segments greater than two or three.) (Fig. 1-5; and Page 1-2 Para. [0018]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the locking screws (26 composed of 150,152) of Gause by having the body of the screw be furcated as taught in Leclair in order to have a screw in which the expansion of the branches of the body creates a larger diameter screw, which better resists pull-out from the bone and can compensate for stripped threads (Page 2 Para. [0023]).
In regards to claim 16, Gause discloses wherein the bone screw apertures (70,71) and locking screw apertures (90) are counter sunk (Gause discloses that the aperture 90 has portion 94 which is countersunk while openings 70,71 have portion 84 that acts as a countersink.) (Fig. 5, and Page 4 Para. [0062]-[0063] and Page 5 Para. [0072]).


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.manufacturingtomorrow.com/article/2017/07/understanding-screw-threading/10073, last accessed on 12/3/21